DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On pages 7-8, Applicant argues that,
“… A person of ordinary skill in the art (“(POSITA”) would not have incorporated Lim’s non-square block sizes into Chen’s coding schemes. For example, Lim describes that, “when the current block is a non-square block, the prediction may be performed based on either the width or the height of the current block,” where the prediction uses neighboring samples in the same picture of the current block rather than neighboring samples in a reference picture of the current block. See Lim at paragraph [0448] (reproduced below, annotated). Thus, Lim’s prediction refers to an intra prediction that uses neighboring samples in the same picture of the current block. Chen’s BIO prediction, on the other hand, refers to an inter prediction that uses a reference block in a reference picture of the current block. The intra prediction and the inter prediction are two different schemes that are incompatible to each other because the intra prediction uses samples in the same picture while the inter prediction uses samples in a reference picture.”
In response, Examiner respectfully submits that, without acquiescing to Applicant’s characterization of Lim’s teachings regarding intra prediction vs. inter prediction, Lim is only relied upon to teach “using a non-square block” in image encoding/decoding. In other words, instead of restricting to only square blocks, non-square blocks can also employed, as described in the Office Action, to accommodate different coding schemes, in which non-square blocks are implemented. There is no 
On page 8, Applicant also argues that,
“Further, Chen merely discloses that BIO prediction is applied to a square block if the block size of the square block is larger than a threshold block size where the threshold block is also square block. See Chen at claims 11 and 12 (reproduced below, annotated). However, Chen does not disclose how the threshold square block is compared to a non-square block to apply the BIO prediction. For example, if a threshold block size is equal to 8x8 size, Chen does not disclose how the BIO prediction is applied to non-square blocks having sizes such as 4x16 or 32x4. Therefore, a POSITA would not have been led, absent impermissible hindsight gleaned from the present application, to incorporate Lim’s non-square block sizes into Chen’s coding schemes because Lim’s prediction is incompatible with Chen’s BIO prediction and Chen does not disclose how a non-square block is compared to a threshold square block.”

In response, Examiner respectfully disagrees and submits that Chen does not teach that the prediction is ONLY applied to square blocks, but clearly use square blocks only for purpose of illustration. In [0026], Chen suggests applying BIO to larger blocks, compared to a block of a threshold size. As such, Chen teaches whether to apply BIO is based on block size, not block shape. For example, if the threshold block size is equal to 8x8 size, then 4x16 size is the same size with the threshold block size, and 32x4 size is larger than the threshold block size. The 32x4 block size is clearly applied with BIO. If the threshold block size is the minimum size that can be BIO applied, then 4x16 block size can also be BIO applied.
As such, there is no impermissible hindsight being used to incorporate Lim’s non-square block sizes into Chen’s coding schemes as Applicant asserted.
For the reasons set forth above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0249172 A1 – hereinafter Chen) and Lim et al. (US 2020/0413069 A1 – hereinafter Lim).
Regarding claim 1, Chen discloses an image decoding method performed by a decoding device, comprising: deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for a current block, wherein the two MVs include an MVL0 for the L0, and an MVL1 for the L1 (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-prediction optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0 and the MVL1 when the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); and deriving a prediction sample based on the refined motion vector (Figs. 2-4 – steps 270, 370, or 470), wherein determining whether the BIO prediction deriving the refined motion vector ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
However, Chen does not disclose the current block is a non-square block.
Lim discloses a current block is a non-square block ([0448]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate non-square block sizes taught by Lim into the method taught by Chen to accommodate different coding schemes, in which non-square blocks are implemented.
Regarding claim 11, Chen also discloses an image encoding method performed by an encoding device, the method comprising: deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for a current block, wherein the two MVs include an MVL0 for the L0, and (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-directional optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0, the MVL1, and a result of determining that the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); deriving a prediction sample based on the refined motion vector (Figs. 2-4 – steps 270, 370, or 470); and entropy encoding information on inter-prediction of the current block (Figs. 2-4 – steps 270, 370, or 470), wherein determining whether the BIO prediction deriving the refined motion vector in the sub-block basis is applied to the current block, comprises: determining whether the BIO prediction is applied to the current block based on a number of samples in the current block, wherein the number of the samples in the current block is a value derived by multiplying a width and a height of the current block ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
However, Chen does not disclose the current block is a non-square block.
Lim discloses a current block is a non-square block ([0448]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate non-square block sizes taught by Lim into the method taught by Chen to accommodate different coding schemes, in which non-square blocks are implemented.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lim, and Wahadaniah et al. (US 2013/0101034 A1 – hereinafter Wahadaniah).
Regarding claim 16, Chen discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for a current block, wherein the two MVs include an MVL0 for the L0, and an MVL1 for the L1 (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-prediction optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0 and the MVL1 when the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); and deriving a prediction sample based on the refined (Figs. 2-4 – steps 270, 370, or 470); entropy encoding information on inter-prediction of the current block ([0035]; [0038]-[0040]), wherein determining whether the BIO prediction deriving the refined motion vector in the sub-block basis is applied to the current block, comprises: determining whether the BIO prediction is applied to the current block based on a number of samples in the current block, wherein the number of the samples in the current block is a value derived by multiplying a width and a height of the current block ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
However, Chen does not disclose the current block is a non-square block and generating the bitstream including the information on the inter-prediction.
Lim discloses a current block is a non-square block ([0448]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate non-square block sizes taught by Lim into the method taught by Chen to accommodate different coding schemes, in which non-square blocks are implemented.

Wahadaniah discloses generating a bitstream including information on an inter-prediction ([0079]; [0135]-[0140] – generating a coded bitstream including reference list information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wahadaniah into the method taught by Chen and Lim to facilitate decoding of the bitstream for playback.
Claims 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lim as applied to claims 1 and 11 above, and further in view of Chen et al. (US 2018/0241998 A1 – hereinafter Chen ‘998).
Regarding claim 17, see the teachings of Chen and Lim as discussed in claim 1 above. However, Chen and Lim do not explicitly disclose deriving two MVs further comprises deriving the two MVs for the current block based on a neighboring block of the current block.
Chen ‘998 discloses deriving two MVs further comprises deriving two MVs for a current block based on a neighboring block of the current block ([0133]-[0134]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen and Lim to optimize the motion compensation.
Regarding claim 18, Chen ‘998 also discloses deriving the two MVs for the current block based on a neighboring block of the current block further comprises: generating a motion information candidate list based on motion information of the ([0133]-[0134]); selecting a specific candidate from the generated motion information candidate list based on rate distortion (RD) cost ([0100]; [0190]); generating an index indicating the specific candidate ([0041]); and deriving the two MVs of the specific candidate as the two MVs for the current block ([0041]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Chen ‘998 into the method taught by Chen and Lim as these steps are essential in optimizing the motion compensation as discussed in claim 17 above.
Regarding claim 19, Chen ‘998 also discloses deriving two MVs further comprises applying frame rate up-conversion (FRUC) to the current block ([0131]-[0132]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen and Lim to optimize the motion compensation.
Claim 23 is rejected for the same reason as discussed in claim 17 above.
Claim 24 is rejected for the same reason as discussed in claim 18 above.
Claim 25 is rejected for the same reason as discussed in claim 19 above.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lim, and Wahadaniah as applied to claim 16 above, and further in view of Chen ‘998.
Regarding claim 26, see the teachings of Chen, Lim, and Wahadaniah as discussed in claim 16 above. However, Chen, Lim, and Wahadaniah do not explicitly 
Chen ‘998 discloses deriving two MVs further comprises deriving two MVs for a current block based on a neighboring block of the current block ([0133]-[0134]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen, Lim, and Wahadaniah to optimize the motion compensation.
Regarding claim 27, Chen ‘998 also discloses deriving the two MVs for the current block based on a neighboring block of the current block further comprises: generating a motion information candidate list based on motion information of the neighboring block ([0133]-[0134]); selecting a specific candidate from the generated motion information candidate list based on rate distortion (RD) cost ([0100]; [0190]); generating an index indicating the specific candidate ([0041]); and deriving the two MVs of the specific candidate as the two MVs for the current block ([0041]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Chen ‘998 into the method taught by Chen, Lim, and Wahadaniah as these steps are essential in optimizing the motion compensation as discussed in claim 17 above.
Regarding claim 19, Chen ‘998 also discloses deriving two MVs further comprises applying frame rate up-conversion (FRUC) to the current block ([0131]-[0132]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484